Appeal from an order of the Supreme Court, Monroe County (William P Polito, J.), entered July 1, 2003. The order granted plaintiffs’ motion for partial summary judgment on the issue of negligence.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed with costs.
Memorandum:
Plaintiffs commenced this action seeking damages for injuries sustained by Thomas Barton (plaintiff) when the vehicle that he was driving was rear-ended by a vehicle *1152driven by defendant. Supreme Court properly granted plaintiffs’ motion for partial summary judgment on negligence. Plaintiffs established their entitlement to judgment as a matter of law by submitting evidence that defendant’s vehicle rear-ended plaintiff’s stopped vehicle, and defendant failed to meet his burden of establishing a nonnegligent explanation for the collision sufficient to overcome the inference of negligence (see Ruzycki v Baker, 301 AD2d 48, 49 [2002]). Although evidence of an abrupt stop can be sufficient to raise an issue of fact (see Tripp v GELCO Corp., 260 AD2d 925, 926 [1999]), here plaintiff had to stop abruptly to yield to an emergency vehicle (see Vehicle and Traffic Law § 1144 [a]; DiPaola v Scherpich, 239 AD2d 459, 460 [1997]). Present—Pine, J.P., Scudder, Kehoe, Smith and Lawton, JJ.